     0:17-cv-02360-TLW          Date Filed 09/10/19      Entry Number 55         Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

 U.S. EQUAL EMPLOYMENT                            )
 OPPORTUNITY COMMISSION,                          )
                                                  )
                Plaintiff,                        )
                                                                 CIVIL ACTION NO.
                                                  )
                                                               0:17-cv-2360-TLW-TER
        v.                                        )
                                                  )
 KEER AMERICA CORPORATION,                        )
                                                  )
                Defendant.                        )

                                          CONSENT DECREE

       The Equal Employment Opportunity Commission (the “Commission”) instituted this

action pursuant to the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §

621, et seq., (“ADEA”). The Commission’s complaint alleged that Defendant Keer America

Corporation (“Defendant”) discriminated against Gamble by terminating Gamble because of his

age in violation of the ADEA.

        The Commission and the Defendant hereby stipulate to jurisdiction of the Court over the

parties and agree that the subject matter of this action is properly before the Court.

       The parties have advised this Court that they desire to resolve the allegations in the

Complaint without the burden, expense, and delay of further litigation.

       It is therefore the finding of this Court, made on the pleadings and the record as a whole,

that: (1) the Court has jurisdiction over the parties and the subject matter of this action; (2) the

purpose and provisions of the ADEA will be promoted and effectuated by the entry of the Consent

Decree; and (3) this Consent Decree resolves all matters in controversy between the parties as

provided in paragraphs 1 through 17 below.


                                                  1
     0:17-cv-02360-TLW          Date Filed 09/10/19      Entry Number 55        Page 2 of 10




       It is therefore ORDERED, ADJUDGED AND DECREED as follows:

       1.      Defendant shall not discriminate against any person who is age 40 or over on the

basis of age, including by failing to hire an applicant or terminating an employee because of his or

her age.

       2.      Defendant shall not discriminate or retaliate against any person because of

opposition to any practice made unlawful under ADEA, or because of the filing of a charge, the

giving of testimony or assistance, or the participation in any investigation, proceeding or hearing

under that statute.

       3.      Defendant shall pay Scott Gamble the sum of Thirty-Two Thousand Dollars

($32,000) in settlement of the claims raised in this action. Defendant shall make payment by

issuing a check payable to Scott Gamble. Payment shall be made within fifteen (15) business days

after the Court approves this Consent Decree, and Defendant shall mail the check to Scott Gamble

at an address provided by the Commission. Within ten (10) business days after the check has been

sent, Defendant shall send to the Commission, a copy of the check and proof of its delivery to

Scott Gamble. Neither the Commission nor Defendant make any representation, or assume any

responsibility for any tax liability, assessments, interest, penalties and/or costs that Scott

Gamble may or may not incur on such payments under local, state and/or federal law.

       4.      Within fifteen (15) business days of the entry of this Consent Decree by the Court,

Defendant shall eliminate from the employment records of Scott Gamble any and all documents,

entries, or references of any kind relating to the facts and circumstances which led to the filing of

EEOC Charge Number 436-2015-00857 and the related events that occurred thereafter, including

this litigation. Within fifteen (15) business days of the entry of this Consent Decree by the Court,

Defendant shall change all references in its personnel records for Scott Gamble from “terminated”
                                                 2
     0:17-cv-02360-TLW          Date Filed 09/10/19         Entry Number 55      Page 3 of 10




to “voluntarily resigned.” Within twenty (20) business days of the entry of this Consent Decree by

the Court, Defendant shall report compliance with this provision to the Commission.

       5.      Defendant shall provide Scott Gamble with a neutral letter of reference using the

form attached hereto as Exhibit A. Within fifteen (15) business days of the entry of this Consent

Decree by the Court, the original, signed letter of reference shall be provided to Scott Gamble at

an address provided by the Commission. Scott Gamble is free to disseminate the letter to potential

employers. Defendant agrees that if it receives any inquiry about Scott Gamble from a potential

employer, it will provide only the information set forth in the letter of reference in response.

       6.      Within thirty (30) business days of the entry of this Consent Decree by the Court,

Defendant shall revise, implement, and distribute its formal, written anti-discrimination policy to

include the following: an explanation of the requirements of the federal equal employment

opportunity laws, including ADEA and its prohibition against discrimination based on age;

procedures for reporting discrimination; and a procedure for the thorough and immediate

investigation of employee complaints of discrimination. Within sixty (60) calendar days of the

entry of this Consent Decree, Defendant shall make the revised policy available to each current

employee via its ADP Employee Portal and send electronic notification to the employees that the

policy has been revised, and require that employees complete an electronic acknowledgement of

the policy.. Within ninety (90) calendar days of the entry of this decree, Defendant shall report

compliance to the Commission by providing a copy of each employee acknowledgement or a list

of all employees who acknowledge receipt of the policy. During the term of this Consent Decree,

Defendant shall distribute the policy to all new employees electronically via the ADP Employee

Portal and shall review it with them at the time of hire.



                                                  3
     0:17-cv-02360-TLW         Date Filed 09/10/19      Entry Number 55       Page 4 of 10




       7.      During the term of this Consent Decree, Defendant shall electronically post a copy

of the policy described in paragraph 6, supra, on its ADP Employee Portal and will maintain a link

to the policy on the Portal’s home page. Defendant will post the policy within sixty (60) calendar

days after the Consent Decree is entered and notify the Commission that it has been posted within

sixty-five (65) calendar days after the Consent Decree is entered.

       8.      During the term of this Consent Decree, Defendant shall provide an annual training

program to all of its managers and supervisors, as well as all Human Resources employees and all

employees involved in making decisions regarding the hiring and/or termination of employees.

Each training program shall include an explanation of the requirements of the ADEA and its

prohibition against discrimination in the workplace. Each training program shall also include an

explanation of Defendant’s policy referenced in paragraph 6 above, and an explanation of the

rights and responsibilities of employees and managers under the policy.

       The first training program shall be completed within one hundred (100) days after entry of

this Consent Decree by the Court. Each subsequent training program shall be conducted at

approximately one-year intervals. At least fifteen (15) calendar days prior to each program,

Defendant shall submit to the Commission an agenda for the training program by electronic mail

sent to EEOC-CTDO-decree-monitoring@eeoc.gov. Defendant should presume that the agenda

is approved unless contacted by the Commission regarding the agenda within five (5) calendar

days of submission of the agenda. Within ten (10) calendar days after completion of each training

program, Defendant shall certify to the Commission the specific training which was undertaken

and shall provide the Commission with a roster of all employees in attendance.

       9.      Beginning within thirty (30) calendar days after the entry of this Consent Decree

by the Court, and continuing throughout the term of this Consent Decree, Defendant shall
                                                4
     0:17-cv-02360-TLW         Date Filed 09/10/19      Entry Number 55        Page 5 of 10




conspicuously post the attached Employee Notice, marked Exhibit B, hereby made a part of this

Consent Decree, in a place where it is visible to employees. If the Notice becomes defaced or

unreadable, Defendant shall replace it by posting another copy of the Notice. Within forty-five

(45) days after entry of this Consent Decree, Defendant shall notify the Commission that the Notice

has been posted pursuant to this provision.

       10.     During the term of this Consent Decree, Defendant shall provide the Commission

with reports at six (6) month intervals, with the first being due four (4) months after approval by

the Court of this Consent Decree. The reports will include the following information:


               A.     the identity of each employee age forty (40) or older terminated by
                      Defendant at any time during the reporting period, including by way of
                      identification each employee’s name, last known telephone number and
                      address, date of birth; date of hire, job title, and date of termination;

               B.     for each person identified in response to paragraph 10.A, a detailed
                      description of the reason for the termination;

               C.     the names and job titles of all individuals involved in each termination
                      decision described in 10.B. above;

               D.     The identity of each individual who complained either verbally or in
                      writing of unwelcome conduct based on age, whether verbal or physical,
                      including conduct the individual believed to be subjected to age-based
                      discrimination or believed to be in violation of Defendant’s age
                      discrimination policy (referenced in paragraph 6 above). The “identity” of
                      the individual should include the individual’s name, last known telephone
                      number and address, and job title;

               E.     For each complaint identified in 10.A. above, provide a description of the
                      alleged conduct and a description of what action, if any, Defendant took in
                      response to the report/complaint.

       Defendant shall provide the social security number of an individual identified in response

to 10.A. within forty-eight (48) hours of a request by the Commission.



                                                5
     0:17-cv-02360-TLW          Date Filed 09/10/19       Entry Number 55       Page 6 of 10




         In the event there is no activity to report pursuant to this paragraph, Defendant shall send

the Commission a “negative” report indicating no activity.

         11.    The Commission may review compliance with this Consent Decree. As part of

such review, the Commission may inspect Defendant’s facilities, interview employees and

examine and copy documents.

         12.    If anytime during the term of this Consent Decree, the Commission believes that

Defendant is in violation of the Consent Decree, the Commission shall give notice of the alleged

violation to Defendant. Defendant shall have fifteen (15) business days in which to investigate

and respond to the allegations. Thereafter, the parties shall then have a period of ten (10) calendar

days or such additional period as may be agreed upon by them, in which to engage in negotiation

regarding such allegations before the Commission exercises any remedy provided by law.

         13.    The term of this Consent Decree shall be for two (2) years from its entry by the

Court.

         14.    All notices to Defendant by the Commission pursuant to this Consent Decree shall

be sent by electronic mail to: Charles Boorman at CBoorman@KEERAMERICA.com. If at any

time during the term of this Consent Decree Defendant’s designated point of contact changes,

Defendant shall notify the Commission and provide the name, job title, and electronic mail address

for a new designated point of contact within fifteen (15) business days of the change.

         15.    All reports or other documents sent to the Commission by Defendant pursuant to

this Consent Decree shall be sent by electronic mail to: (1) EEOC-CTDO-decree-

monitoring@eeoc.gov; or (2) if by regular mail to - Lynette A. Barnes, Regional Attorney, Equal

Employment Opportunity Commission, 129 West Trade Street, Suite 400, Charlotte, NC 28202.

         16.    Each party shall bear its own costs and attorney’s fees.
                                                  6
     0:17-cv-02360-TLW        Date Filed 09/10/19     Entry Number 55        Page 7 of 10




       17.    This Court shall retain jurisdiction of this cause for purposes of monitoring

compliance with this Decree and entry of such further orders as may be necessary or appropriate.



                                            s/Terry L. Wooten_____________________
                                            Terry L. Wooten, Senior Judge,
                                            U.S. District Court, District of South Carolina

   September 10, 2019




                                               7
    0:17-cv-02360-TLW        Date Filed 09/10/19      Entry Number 55       Page 8 of 10




      The parties jointly request that the Court approve and enter the Consent Decree:

EQUAL EMPLOYMENT OPPORTUNITY                      KEER AMERICA CORPORATION,
COMMISSION, Plaintiff                             Defendant

JAMES L. LEE                                      s/ Joan Elizabeth Winters____________
Deputy General Counsel                            JOAN ELIZABETH WINTERS
                                                  South Carolina Federal Bar No. 9355
GWENDOLYN YOUNG REAMS                             WINTERS LAW FIRM
Associate General Counsel                         105 Main Street
                                                  Chester, South Carolina 29706
LYNETTE A. BARNES                                 Telephone: (803) 581-9190
Regional Attorney                                 Facsimile: (803) 581-8243
                                                  Email: joanie@winterslawsc.com
KARA GIBBON HADEN
Supervisory Trial Attorney                        ATTORNEY FOR DEFENDANT


s/ Rachael S. Steenbergh-Tideswell______
RACHAEL S. STEENBERGH-TIDESWELL
South Carolina Federal Bar No. 10867
Senior Trial Attorney
Charlotte District Office
129 West Trade Street, Suite 400
Charlotte, North Carolina 28202
Telephone: (704) 954-6472
Facsimile: (704) 954-6412
Email: rachael.steenbergh@eeoc.gov

SUZANNE L. NYFELER
Senior Trial Attorney
(Admitted Pro Hac Vice)
Richmond Local Office
400 N. 8th Street
Richmond, Virginia 23219
Telephone: (804) 771-2215
Facsimile: (804) 771-2222
Email: suzanne.nyfeler@eeoc.gov
ATTORNEYS FOR PLAINTIFF




                                              8
     0:17-cv-02360-TLW        Date Filed 09/10/19     Entry Number 55       Page 9 of 10




                                                                                EXHIBIT A

Defendant’s letterhead]

[Date]


TO WHOM IT MAY CONCERN:

We are pleased to provide the following reference on behalf of our former employee, Scott
Gamble.

Mr. Gamble was employed by Keer America Corporation, in May 2015. During his tenure with
us, Mr. Gamble held the position of Sales Leader. His ending salary was $55,000 annually, plus
commission and benefits.


We hope that this information about Mr. Gamble is helpful to you in considering him for
employment.

Sincerely,



[Typed name of company representative]
Keer America Corporation




                                               9
    0:17-cv-02360-TLW          Date Filed 09/10/19      Entry Number 55        Page 10 of 10




                                                                                       EXHIBIT B




                                                      EMPLOYEE NOTICE


This Notice is posted pursuant to an agreement between the U.S. Equal Employment Opportunity
Commission (“EEOC”) and Keer America Corporation (“Keer America”) in an employment
discrimination case.

Federal law requires that employers not discriminate against any employee or applicant for
employment because of the individual’s race, color, religion, sex, national origin, age (40 or older)
disability, or genetic information. ADEA specifically prohibits discrimination based on age.

Keer America will comply with such federal law in all respects. Furthermore, Keer America will
not take any actions against employees because they have exercised their rights, reported an
alleged violation under the law or given testimony, assistance or participation in any investigation,
proceeding or hearing conducted by the U. S. Equal Employment Opportunity Commission.

An employee has the right, and is encouraged to exercise that right, to report allegations of
employment discrimination in the workplace. An employee may contact their local U. S. Equal
Employment Opportunity Commission field office for the purpose of filing a charge of
employment discrimination. To locate the nearest field office, contact:

                         Equal Employment Opportunity Commission
                                     131 M Street, N.E.
                                  Washington, DC 20507
                                   TEL: 1-800-669-4000
                        TTY: 1-800-669-6820 Website: www.eeoc.gov

This Notice will remain posted for at least two (2) years by agreement with the U.S. Equal
Employment Opportunity Commission.

DO NOT REMOVE THIS NOTICE UNTIL: ______________________________, 2021.




                                                 10
